DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2022 has been entered.
 
Claim Objections
Claims 1and 23 are objected to because of the following informalities:  Claims 1 and 23 recite the limitation “and the recirculation circuit is configured return two-phase fuel” which lacks proper grammar and should read “and the recirculation circuit is configured to return two-phase fuel”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 3, 7 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 2016/0195221), hereinafter referred to as Roberts, in view of Melanson et al. (US 2014/0299101), hereinafter referred to as Melanson, and Viens, (US 5,107,772), hereinafter referred to as Viens, Goode (US 5,360,139) hereinafter referred to as Goode, and Lee et al. (US 2014/0202583),hereinafter referred to as  Lee.

Regarding claim 1, Roberts teaches a system (Fig. 1) for portable, modular fueling, the system comprising: 
a platform (comprising storage tank 102 and supports holding tank upright on unenclosed skid 108) configured for intermodal rail transport car and interchangeably mounted (paragraph 0020 recites “Autogas dispensing sytem 100 may be easily transported as a unit…” which supports the platform being configured to be transported; furthermore, the platform is configured for intermodal rail transport since cord straps/ratchet straps known to be used on trains for securing tender can be wrapped around the platform for securing it to an intermodal rail car) to an unenclosed skid (108), the platform having a storage tank (102) for fuel; 

a fuel dispensing system (comprising 104) integral (touching) with the unenclosed skid and detachably coupled (known in the art to detach fuel dispensing systems; detachably coupled broadly means the fuel dispensing system is coupled to and can be detached for maintenance) to the storage tank (by pipes 110, 112 and 114 as well as by skid 108), wherein the unenclosed skid is configured for releasable mounting (known in the art for skids to be mounted on intermodal transport to bring the system to remote locations; releasable broadly means the skid can be secured and released which is known in order to prevent the skid from moving during transport) on an intermodal rail transport vehicle having a generator and an air compressor, and
a pump (106);
the storage tank is configured to be in fluid communication (by way of dispensing system 104) with one or more storage vessels to deliver fuel (known in the art for a dispensing system to refill tanks utilizing fuel to convert chemical to mechanical power).

Roberts does not teach wherein the platform has a frame.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the storage tank of Roberts to have a frame in order to provide the predictable result of protecting the storage tank from impact of objects falling on it.

Roberts as modified does not teach wherein an intermodal rail transport vehicle has a generator and an air compressor configured to utilize shore power.

Melanson teaches everything discussed above including transporting the storage tank (50) on an intermodal rail car.

Additionally, Viens teaches electric generator 191 (Fig. 12) and air compressor 193 used for actuating the brakes of the wheels as well as electric motors (see column 6, lines 48-57, “with a fuel tank 189, operating an electric generator 191 and an air compressor 193 pressurizing air in a tank 195, the air serving to actuate the brakes of the wheels 197, 199 of the known bogie.  The latter wheels are driven by electric motors fed from the generator 191.”), wherein the generator and air compressor are known to use shore power when available in order to reduce fuel consumption to run electric motors such as for the air compressor.

Therefore, in view of Melanson and Viens, it would have been obvious to one of ordinary skill in the art before the filing date of the Applicant’s claimed invention to have combined the system of Roberts as modified with an intermodal rail car in order to provide the predictable result of moving the system to remote locations, while yet further would have been obvious to one of ordinary skill in the art before the filing date of the Applicant’s claimed invention to have included a generator and air compressor which can use shore power in order to provide the predictable result of powering electric motors used by the intermodal rail car or system and thereby reducing the consumption of fuel by the generator.

Roberts does not teach wherein the pump is a cryogenic pump, wherein the cryogenic pump has a recirculation circuit configured to pre-cool the cryogenic pump before pumping, and the recirculation circuit is configured to return two-phase fuel to at least one of the storage tank and the storage vessels.

Goode teaches a system for dispensing LNG (Fig. 1) and includes a cryogenic pump (131) which is pre-cooled using a recirculation circuit (comprising 146, 138b) configured to (structurally capable of) pre-cooling (see Abstract “No dispensing of liquid methane into a motor vehicle tank is allowed to begin without the pressure of the liquid methane being within the operating range and the pump and nozzle pre-cooled” and see column 8, lines 19-24 “This pre-cooling of the dispensing system prior to fueling helps to assure that saturated, heterogeneous liquid phase methane is dispensed into a vehicle.”) the cryogenic pump before pumping, and the recirculation circuit is configured to a storage tank (102).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified Roberts, as modified, such that the fuel were a cryogenic liquid fuel, wherein the pump were a cryogenic pump which is pre-cooled using a recirculation circuit, as taught by Goode, in order to provide the similar and predictable result of being capable of delivering LNG to a storage vessel, wherein the LNG is kept at cryogenic temperatures in order to maintain it’s liquid form, and by pre-cooling the pump, assuring that a saturated, heterogenous liquid phase fuel is dispensed thereby leading to a greater efficiency of the system since a pump, not pre cooled, will vaporize the liquid when dispensing begins.

Roberts does not teach wherein the system is configured to simultaneously refuel two or more of the storage vessels.

Lee teaches the practice of dispensing fuel using a system (Fig. 1), wherein the system is configured to simultaneously refuel two storage vessels (storage tanks on board vehicles as discussed in the Abstract) by using a plurality of hoses with nozzles (see C01 and C02) of a fuel dispensing system.

In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04)), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified Roberts, as modified, such that there were two hoses with nozzles that configures the system to deliver to two storage vessels, as taught by Lee, in order to provide the predictable result of refueling multiple storage vessels, thereby increasing the efficiency of refueling when demand for refueling of multiple storage vessels is high.


Regarding claim 2, Roberts, as modified, teaches the system of claim 1, wherein Roberts as modified teaches wherein the storage tank of the system is configured to handle fuel in both a gaseous state and a liquid state since fuel is known to be in liquid form or gaseous form and if in liquid form evaporates due to heat infiltration to form gaseous liquid.

Regarding claim 3, Roberts, as modified, teaches the system of claim 1, wherein the system of Roberts as modified is configured to be interchangeably mounted (known in the art to load and unload cargo from locations wherein interchangeably mounted includes no structure and is interpreted as being loaded and unloaded) onto an intermodal well rail car capable of providing power, storage, lighting and compressed air since intermodal well rail cars are capable of transporting power (generators or 

Regarding claim 7, the combination of Roberts, Melanson and Viens teach the system of claim 1, wherein Roberts as modified teaches wherein the system is configured to transfer fuel (fuel from the storage tank) with a pump (106 is a pump).

Regarding claim 17, Roberts, as modified, teaches the system of claim 1, wherein Roberts as modified is configured to be in fluid communication with one or more on-site storage vessels to increase storage capacity, including mobile wheel based storage devices since Roberts can use the fuel dispensing 104 is configured to dispense fluid to one or more on-site storage vessels to increase storage capacity, wherein any vessel being filled with fuel is considered increasing storage capacity since fuel is being dispensed in to the vessel.

Regarding claim 18, Roberts, as modified, teaches the system of claim 1, wherein Roberts, as modified in view of Lee as discussed in claim 1, is configured to refuel one or more fuel tender’s since the fuel dispensing system is already capable of delivering fuel to two storage vessels (as disclosed in claim 1), and is therefore thought to be configured to dispense fuel to two tenders since tenders are well known to store fuel or use fuel for locomotive purposes, wherein the tenders are considered storage vessels, there being no structure of Roberts, as modified, that limits the system from doing so.

Alternatively…

Claims 1-2, 6-16 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melanson et al. (US 2014/0299101), hereinafter Melanson, in view of Roberts (US 2016/0195221), hereinafter referred to as Roberts, in view of Zink (US 5,386,845), hereinafter referred to as Zink, Goode (US 5,360,139) hereinafter referred to as Goode, and Lee et al. (US 2014/0202583),hereinafter referred to as  Lee.

Regarding claim 1, Melanson teaches a system (Fig. 1, comprising 20 and 80) for portable, modular fueling, the system comprising:
a platform (Fig. 2 comprising 50 and frame surrounding 50) configured for intermodal rail transport vehicle (see system being located on a rail car in the figures), the platform having a frame (Fig. 2, frame surrounding tank 50) and a storage tank (Fig. 2, 50) for fuel;
a fuel dispensing system (Fig. 1, 80 comprising pump 70 and valve 110) and detachably coupled to the storage tank (It is known in the art for fuel dispensing systems to be detached from storage tanks for maintenance or to replace the tank; Detachable is broad and means separable which one of ordinary skill in the art is capable of separating the fuel dispensing system from the storage tank by replacing one or the other; there is no structure to limit what detachably coupled is);
a cryogenic pump (70; considered cryogenic pump since it pumps LNG at cryogenic temperatures as described in paragraph 0026, “Cryogenic storage tank 50 is an ISO tank that stores the gaseous fuel at cryogenic temperatures in a liquid phase.”)


Melanson does not teach wherein the platform and has an unenclosed skid supporting the platform and interchangeably mounted to the unenclosed skid, or wherein the unenclosed skid is configured to selectively couple to the storage tank or frame; or wherein the fuel dispensing system is integral with the integral skid.

Roberts teaches a platform comprising a storage tank (102) interchangeably mounted (known in the art to change storage tanks if they become compromised due to damage and need replacing so the entire system does not have to be replaced) to an unenclosed skid (108) wherein the unenclosed skid is configured for releasable mounting (known in the art for skids to be loaded and unloaded on to transportation means in order to move them from location to location; releasable broadly means removes from and requires no structure to meet the function) on an intermodal rail transport vehicle having a generator and an air compressor; wherein a fuel dispensing system (comprising 104) is integral with the unenclosed skid.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the system taught by Melanson such that the storage tank and fuel dispensing system were placed on a skid 

Melanson does not teach wherein a generator and an air compressor are configured to utilize shore power. 

Zink teaches an on-board dispensing system that includes an electrical generator (generator, column 23, lines 35-40) and an air compressor (column 26, line 5, “a small air compressor”) for emergency situations (bottom of column 22 and the top of column 23, “A safety kit 670 is shown secured into the tube well 650 for example in the vicinity of the second well 656 and accessible from the open second end. Safety equipment, which might be stowed in such a well in the place of the absorbent material 666 or in addition thereto or in place of, in the kit 670 or in addition thereto, might be properly packed tools, compressed breathing air tanks, a small air compressor or lighting equipment to be available for emergency response teams arriving at the site of an incident involving the car 652.”), wherein the generator and air compressor are configured to utilize shore power since it is well known for anything which uses electricity to utilize shore power to thereby reduce consumption of fuel.



Melanson does not teach wherein the cryogenic pump has a recirculation circuit configured to pre-cool the cryogenic pump before pumping, and the recirculation circuit is configured to return two-phase fuel to at least one of the storage tank and the storage vessels.

Goode teaches a system for dispensing LNG (Fig. 1) and includes a cryogenic pump (131) which is pre-cooled using a recirculation circuit (comprising 146, 138b) configured to (structurally capable of) pre-cooling (see Abstract “No dispensing of liquid methane into a motor vehicle tank is allowed to begin without the pressure of the liquid methane being within the operating range and the pump and nozzle pre-cooled” and see column 8, lines 19-24 “This pre-cooling of the dispensing system prior to fueling helps to assure that saturated, heterogeneous liquid phase methane is dispensed into a vehicle.”) the cryogenic pump before pumping, and the recirculation circuit is configured to a storage tank (102).



Melanson does not teach wherein the system is configured to simultaneously refuel two or more of the storage vessels.

Lee teaches the practice of dispensing fuel using a system (Fig. 1), wherein the system is configured to simultaneously refuel two storage vessels (storage tanks on board vehicles as discussed in the Abstract) by using a plurality of hoses with nozzles (see C01 and C02) of a fuel dispensing system.

Since it has been held that mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art (See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04)), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified Melanson, as modified, such that there were two hoses, as taught by Lee, in order to provide the predictable result of delivering the fuel to multiple 

Regarding claim 2, Melanson, as modified, teaches the system of claim 1, and wherein Melanson teaches wherein the system is configured to handle fuel in a gaseous state (Fig. 1, LNG is vaporized in 90) and a liquid state (LNG is pumped in pump 60).

Regarding claim 3, Melanson, as modified, teaches the system of claim 1, wherein Melanson as modified teaches wherein the intermodal rail transport vehicle is an intermodal well rail car (Fig. 2, 28’) capable of providing power, storage, lighting and compressed air since it is known for intermodal well rail cars are capable of transporting power which can then be provided, transporting storage, transporting lighting and transporting compressed air.

Regarding claim 6, Melanson, as modified, teaches the system of claim 1, wherein the system is configured to be interchangeably mounted (known in the art for the system to be loaded and unloaded which is interpreted as interchangeably mounted as no structure is required, only that the system can be moved on more than one mode of transportation) to the intermodal transport vehicle comprising a trailer chassis or a land-based foundation, each the trailer chassis and land based foundation, each having a 

Regarding claim 7, Melanson, as modified, teaches the system of claim 1 and wherein Melanson teaches wherein the platform is configured to transfer fuel with at least one of a pump (Fig. 1, 60)

Regarding claim 8, Melanson, as modified, teaches the system of claim 7 and wherein Melanson teaches wherein the pump is configured to be submerged in fuel inside the storage tank. Paragraph 0027, lines 5-10, “In other embodiments pump 60 can be located completely within tank 50”).

Regarding claim 9, Melanson, as modified, teaches the system of claim 1 and wherein Melanson teaches wherein the platform further comprises at least one pump (Fig. 1, 60) for pumping fuel from the storage tank, and the pump is electrically powered (Fig. 1, using 140 which controls speed electronically).

Regarding claim 10, Melanson, as modified, teaches the system of claim 1, however does not teach wherein the system comprises automatic controls with manual override for interfacing with the one or more storage vessels or other custody of transfer system.

Goode teaches a fuel transfer system (Fig. 1) including automatic controls (Fig. 1, comprising 171) with manual override (column 8, lines 50-56, “Line 193 includes a pressure regulating valve 196 that is active only when control system is overridden for manual control.”) for interfacing with a storage vessel (removing the storage vessel when tank is full shown at step 460 in Fig. 4C).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have combined Melanson as modified in claim 1 with automatic controls with manual override as taught by Goode in order to provide the predictable result of metering fuel delivered to the storage vessel and determining when the storage vessel is full while allowing a user to override the filling process for manual control, to start the fueling process as taught by Goode at steps 308 and 310 in Fig. 3A, or decide to remove the storage vessel.

Regarding claim 11, Melanson, as modified, does not teach the system of claim 10, however does not teach wherein the platform comprises valves actuated by an electronic control unit, wherein a user makes connections and initiates an automated fueling event, the electronic control unit notifies the user when to remove the connections, and the electronic control unit monitors fuel levels of the storage tank and the one or more storage vessels.

Goode teaches valves (Fig. 1, comprising 160 and 172) actuated by an electronic control unit (Fig. 1, 171), wherein a user makes connections (Fig. 1, using nozzle 162) and initiates an automated fueling event (Fig. 3A and 3B), the electronic control unit notifies the user when to remove the connections (Fig. 4C, 460) and the electronic 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have combined Melanson as modified in claim 10 with valves and an electronic control unit which monitor fuel levels of the storage tank and storage vessel as taught by Goode in order to provide the predictable result of allowing a user to use the storage tank to automatically fill the storage vessel, while indication of the storage vessels fueling allows the user to remove the storage vessel when fueling is complete as well as monitoring the fuel level in the storage tank.

Regarding claim 12, Melanson, as modified, teaches the system of claim 1, and wherein Melanson teaches wherein the fuel is liquid natural gas (paragraph 0026, line 9, “LNG”)

Regarding claim 13, Melanson, as modified, teaches the system of claim 1, however does not teach wherein the skid has an intermodal footprint of 20, 40, 45, 48 or 53 feet, however it can reasonably be accepted that the skid shown in Fig. 3 is a well car well known in the art at the time of the Applicant’s filed invention, the intermodal footprint of the skid where the system sits is considered a results effective variable wherein the amount of fuel which can be transported is dependent on the intermodal footprint, therefore it would have been obvious to one of ordinary skill in the art at the time of the Applicant’s filed invention to have modified the footprint of the skid taught by Melanson 

Regarding claim 14, Melanson, as modified, teaches the system of claim 1, and wherein Melanson teaches the storage vessels comprise at least one of a locomotive (paragraph 0008, lines 1-5, “locomotive”).

Regarding claim 15, Melanson, as modified, teaches the system of claim 1, and wherein Melanson teaches wherein the system is contained in a footprint (footprint of top of tender car 281 in Fig. 3) of one intermodal well rail car (Fig. 3, 281).

Regarding claim 16, Melanson, as modified, teaches the system of claim 1, and wherein Melanson teaches the storage tank comprises an ISO cryogenic tank frame (see paragraph 0026, lines 5-7 where it is disclosed that storage tank 50 is ISO where the frame is part of the ISO tank) mounted to the platform.

Melanson does not teach wherein the ISO tank frame is either 40 or 48 ft however it can reasonably be accepted in the art at the time of the Applicant’s filed invention wherein the length of the ISO tank and frame are result effective variables wherein the amount of fuel which can be transported is dependent on the length of the ISO tank, therefore it would have been obvious to one of ordinary skill in the art at the time of the Applicant’s filed invention to have modified the ISO tank frame length taught by Melanson to be that 

Regarding claim 23, Melanson teaches an apparatus (Fig. 1, comprising 20 and 80) for portable, modular liquid natural gas (LNG) fueling (LNG within 50, Fig. 1), the apparatus comprising:
an intermodal well rail car (Fig. 3, 281) having an intermodal foot print (Fig. 3, footprint taken up by 50 and 80) and configured to provide an on-board fuel dispensing system (Fig. 1) and storage (Fig. 1, storage of gas in accumulator 130), 
a platform (Fig. 3, comprising 50 and frame surrounding 50) comprising:
a frame (Fig. 3, frame surrounding 50)
a cryogenic storage tank (Fig. 3, 50) mounted to the frame;
an LNG integrated dispensing system (Fig. 1, 80) configured to selectively couple (fluidly by pump 70 in Fig. 1) to the storage tank (the cryogenic storage tank) to deliver LNG fuel (fuel inside of storage tank);
wherein the platform is disposed within the intermodal foot print (See Fig. 3A where storage tank 50 and the frame sit) and releasably mounted (can be removed from the intermodal well rail car) to the intermodal well rail car for intermodal rail transport (when the well rail car is being hauled by an engine);
wherein the intermodal well rail car is configured to utilize shore power (the requisite for what utilizing shore power means, without structure, is broad and the intermodal well rail car is configured to be worked on or have light shined on it with corded power tools and corded lights from shore power).
.


Roberts teaches a platform comprising a storage tank (102) interchangeably mounted (known in the art to change storage tanks if they become compromised due to damage and need replacing so the entire system does not have to be replaced) to an unenclosed skid (108) wherein the unenclosed skid is configured for releasable mounting (known in the art for skids to be loaded and unloaded on to transportation means in order to move them from location to location; releasable broadly means removes from and requires no structure to meet the function) on an intermodal rail transport vehicle having a generator and an air compressor; wherein a fuel dispensing system (comprising 104) is integral with the unenclosed skid.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the system taught by Melanson such that the storage tank and fuel dispensing system were placed on a skid as taught by Roberts in order to provide the predictable result of consolidating a system which could be unloaded and loaded together rather than separately from one intermodal rail transport vehicle needing maintenance, to another intermodal rail transport vehicle in useable condition, to thereby continue supplying fuel to a locomotive requiring fuel.

Melanson does not teach wherein the intermodal well rail car is configured to provide power, lighting and compressed air.

Zink teaches an on-board dispensing system that includes an electrical generator (generator, column 23, lines 35-40) and an air compressor (column 26, line 5, “a small air compressor”) for providing safe operation of the on-board dispensing system (bottom of column 22 and the top of column 23, “A safety kit 670 is shown secured into the tube well 650 for example in the vicinity of the second well 656 and accessible from the open second end. Safety equipment, which might be stowed in such a well in the place of the absorbent material 666 or in addition thereto or in place of, in the kit 670 or in addition thereto, might be properly packed tools, compressed breathing air tanks, a small air compressor or lighting equipment to be available for emergency response teams arriving at the site of an incident involving the car 652.”) .

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have combined Melanson as modified in claim 3 and to have included a generator an air compressor as taught by Zink in order to provide the predictable result of using the electrical generator and air compressor in emergency situations which requires electricity for operating the system and air for emergency breathing.

Melanson does not teach wherein the cryogenic pump has a recirculation circuit configured to pre-cool the cryogenic pump before pumping, and the recirculation circuit 

Goode teaches a system for dispensing LNG (Fig. 1) and includes a cryogenic pump (131) which is pre-cooled using a recirculation circuit (comprising 146, 138b) configured to (structurally capable of) pre-cooling (see Abstract “No dispensing of liquid methane into a motor vehicle tank is allowed to begin without the pressure of the liquid methane being within the operating range and the pump and nozzle pre-cooled” and see column 8, lines 19-24 “This pre-cooling of the dispensing system prior to fueling helps to assure that saturated, heterogeneous liquid phase methane is dispensed into a vehicle.”) the cryogenic pump before pumping, and the recirculation circuit is configured to a storage tank (102).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified Melanson, as modified, such that the fuel were a cryogenic fuel in liquid form, wherein the pump were a cryogenic pump which is pre-cooled using a recirculation circuit, as taught by Goode, in order to provide the similar and predictable result of assuring that saturated, hererogenous liquid phase fuel is dispensed thereby leading to a greater efficiency of the system since a pump, not pre cooled, will vaporize the liquid when dispensing begins.



Lee teaches the practice of dispensing fuel using a system (Fig. 1), wherein the system is configured to simultaneously refuel two storage vessels (storage tanks on board vehicles as discussed in the Abstract) by using a plurality of hoses with nozzles (see C01 and C02) of a fuel dispensing system.

Since it has been held that mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art (See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04)), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified Melanson, as modified, such that there were two hoses, as taught by Lee, in order to provide the predictable result of delivering the fuel to multiple engines of a train, since it is well known for trains of great length/cargo to have more than one train engine pulling, thereby making the system capable of dispensing the fuel two the two engines of each train engine, thereby allowing for the train to haul larger quantity of cargo.

Response to Arguments
Applicant’s arguments, filed 2/18/2022, with respect to claim(s) 1-3 and 6-23 have been considered but are moot because the new ground of rejection relies on a new combination of art, discussed above.  

Lee.  
Applicant argues that Goode fails to disclose a cryogenic pump having a recirculation circuit to pre-cool the cryogenic pump before pumping, however the Examiner traverses since
Goode teaches a system for dispensing LNG (Fig. 1) and includes a cryogenic pump (131) which is pre-cooled using a recirculation circuit (comprising 146, 138b) configured to (structurally capable of) pre-cooling (see Abstract “No dispensing of liquid methane into a motor vehicle tank is allowed to begin without the pressure of the liquid methane being within the operating range and the pump and nozzle pre-cooled” and see column 8, lines 19-24 “This pre-cooling of the dispensing system prior to fueling helps to assure that saturated, heterogeneous liquid phase methane is dispensed into a vehicle.”) the cryogenic pump before pumping, and the recirculation circuit is configured to a storage tank (102).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified Roberts, as modified, such that the fuel were a cryogenic fuel in liquid form, wherein the pump were a cryogenic pump which is pre-cooled using a recirculation circuit, as taught by Goode, in order to provide the similar and predictable result of assuring that saturated, heterogenous liquid phase fuel is dispensed thereby leading to a greater efficiency of the system since a pump, not pre cooled, will vaporize the liquid when dispensing begins.

Since it has been held that mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art (See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04)), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified Roberts, as modified, such that there were two hoses with nozzles that configures the system to deliver to two storage vessels, as taught by Lee, in order to provide the predictable result of refueling multiple storage vessels, thereby increasing the efficiency of refueling when demand for refueling of multiple storage vessels is high.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763    

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763